Form: Dismiss TRAP 42.3



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



THE CITY OF EL PASO, TEXAS, 

A MUNICIPAL CORPORATION,

                                    Appellant,

v.

TRUETT L. MADDOX, D.D.S., and
BERRY H. EDWARDS, TRUSTEE,

                                    Appellees. 

§
 
§
 
§
 
§
 
§

§

No. 08-06-00339-CV

Appeal from
171st District Court

of El Paso County, Texas

(TC # 92-14046)



MEMORANDUM OPINION


	Pending before the Court is the City of El Paso's motion to consolidate two appeals.  The
trial court entered two identical orders on November 8, 2006 and November 28, 2006 denying the
City's plea to the jurisdiction.  The City filed two separate notices of appeal and the appeals were
given two cause numbers, 08-06-00332-CV and 08-06-00339-CV.  The clerk's record has been filed
in cause number 08-06-00332-CV and it contains both the November 8 and November 28 orders. 
The City requests that we consolidate 08-06-00339-CV into 08-06-00332-CV and allow the
consolidated appeal to proceed under the latter cause number.  The motion is granted.  The Clerk of
the Court has been directed to transfer all documents filed in cause number 08-06-00339-CV to
cause number 08-06-00332-CV.  It will serve no purpose for cause number 08-06-00339-CV to
remain on our docket.  Accordingly, it is dismissed.

March 22, 2007					 
							ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Carr, JJ.